      Case: 1:20-cv-00752 Document #: 33 Filed: 06/23/20 Page 1 of 6 PageID #:215




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 CYNTHIA SEMBACH,

      Plaintiff,
                                                          Case No: 1:20-cv-00752
 v.
                                                          Honorable Andrea R. Wood
 LAKEVIEW LOAN SERVICING, LLC, M&T
 BANK, and SAFEGUARD PROPERTIES
 MANAGEMENT, LLC.,

      Defendant.

                               JOINT INITIAL STATUS REPORT

         Pursuant to Fed. R. Civ. P. 26(f) and this Court’s Case Management Procedures, the parties

submit the following Joint Initial Status Report.

1.       Nature of the Case

         A.        Parties:

        For Plaintiff:                                  For Defendants Lakeview Loan Servicing, LLC
                                                        and M&T Bank:

        Mohammed O. Badwan                              Punit Marwaha
        LEAD ATTORNEY                                   LEAD ATTORNEY
        Joseph S. Davidson                              Troutman Sanders LLP
        Sulaiman Law Group, Ltd.                        227 W. Monroe Street
        2500 S. Highland Avenue, Suite 200              Suite 3900
        Lombard, IL 60148                               Chicago, Illinois 60606
        Phone: (630) 575-8180                           Phone: (312) 759-5949
        mbadwan@sulaimanlaw.com                         punit.marwaha@troutmansanders.com
        jdavidson@sulaimanlaw.com

         B.        Status of service: Defendants Lakeview Loan Servicing, LLC (“Lakeview”) and

M&T Bank have been served. Plaintiff filed his First Amended Complaint on June 10, 2020 to

add Defendant Safeguard Properties Management, LLC (“Safeguard”). Safeguard was served on

June 15, 2020 and its responsive pleading is currently due on July 6, 2020.


                                                    1
    Case: 1:20-cv-00752 Document #: 33 Filed: 06/23/20 Page 2 of 6 PageID #:216




       C.      Jurisdiction: Plaintiff contends that federal diversity jurisdiction exists pursuant to

28 U.S.C. § 1332 because (1) complete diversity of citizenship exists, and (2) the amount in

controversy exceeds the sum or value of $75,000.00.

       D.      Claims asserted: Plaintiff brings this action against Defendants seeking redress for

breach of contract, intentional infliction of emotional distress, intrusion upon seclusion, trespass

to property, violations of the Illinois Consumer Fraud and Deceptive Business Practices Act

(“ICFA”) (815 ILCS 505/1 et seq.), conversion, and negligence.

       Plaintiff’s claims stem from Defendants’ alleged illegal debt collection activity relating to

Plaintiff’s mortgage loan. Plaintiff alleges that Defendants illegally broke into her property in an

apparent effort to “securitize” the home despite the fact that the property was visually occupied

and well maintained. As a result of Defendants’ alleged conduct, Plaintiff suffered significant

damages, including but not limited to, endless stress, severe anxiety, excruciating mental anguish,

loss of possession of the property, deprivation of the use of the property, and loss of time.

Moreover, Defendants’ conduct resulted in the loss of valuable and sentimental personal property.

Lastly, Defendants’ conduct frustrated Plaintiff’s effort to sell the Property or otherwise take

advantage of loss mitigation offers. As a result, Plaintiff’s financial liability on the subject loan

continued to accrue, exposing Plaintiff to an increased risk for a personal deficiency after the

Property is sold.

       Plaintiff is seeking compensatory damages in an amount of no less than $75,000 resulting

from Defendants’ forcible entry into Plaintiff’s property, including but not limited to, replacement

costs of the damaged and stolen personal property, and emotional distress and mental anguish

damages resulting from Defendants’ conduct. Furthermore, Plaintiff is seeking punitive damages

in an amount no less than $100,000 under ICFA and for the intentional torts committed by



                                                 2
     Case: 1:20-cv-00752 Document #: 33 Filed: 06/23/20 Page 3 of 6 PageID #:217




Defendants to punish Defendants’ for their egregious conduct and to deter future misconduct.

Lastly, Plaintiff is seeking her attorney’s fees and costs. Defendants deny liability for Plaintiff’s

alleged damages.

        Defendants Lakeview Loan Servicing, LLC and M&T Bank contend that Plaintiff has

failed to assert a cause of action under any count of the First Amended Complaint. Plaintiff’s initial

breach precludes any cause of action for breach of contract. Plaintiff has also failed to state a cause

of action for intrusion upon seclusion, as Plaintiff was in default under the loan and the mortgage

allowed any alleged actions to occur and any alleged securing of the property. Plaintiff’s claims

for trespass also fail for similar reasons; that Plaintiff’s breach and subsequent abandonment of the

property allowed any securing of the property to take place. Plaintiff has also failed to state a

proper claim under the ICFA and conversion. Defendants Lakeview Loan Servicing, LLC and

M&T Bank seek an order dismissing the Complaint with prejudice.

        E.      Major legal and factual issues: Plaintiff states that the major legal and factual

issues are: (1) whether Defendants had a contractual or legal basis to forcibly enter the property

and change the locks; (2) whether Defendants’ conduct in forcibly entering the property without

notice or authorization was reasonable under the circumstances; (3) whether Defendants stole

Plaintiff’s personal property; and (4) whether there is an agency relationship between the

Defendants for purposes of vicarious liability.

        Defendants Lakeview Loan Servicing, LLC and M&T Bank state that the major legal and

factual issues are: (1) whether Plaintiff initially breached the mortgage and/or note; (2) whether,

in the event of such default and Plaintiff relocating out-of-state, if any actions to secure the

property were proper under the terms of the mortgage and/or note; and (3) whether Plaintiff can

sufficiently state a claim for relief for the cause of actions Plaintiff pursues.



                                                   3
     Case: 1:20-cv-00752 Document #: 33 Filed: 06/23/20 Page 4 of 6 PageID #:218




2.      Mandatory Initial Discovery Pilot Project (“MIDP”)

        A.      The Parties acknowledge they are familiar with the MIDP Standing Order and will

comply with the deadlines established by the same.

        B.      MIDP disclosures for Plaintiff and Defendants Lakeview and M&T Bank are due

on July 14, 2020 (assuming Defendants answer Plaintiff’s First Amended Complaint). Defendant

Safeguard’s MIDP disclosures are due on August 5, 2020 (assuming Safeguard answers Plaintiff’s

First Amended Complaint).

3.      Case Plan

        A.      Pending motions: There are no pending motions at this time.

        B.      Defendant response to complaint: Defendants’ Lakeview and M&T Bank intend

on filing a renewed Motion to Dismiss.

        C.      Discovery plan:

                i.     The Parties anticipate both written and oral discovery.

                ii.    Discovery may encompass electronically stored information (“ESI”). The

Parties acknowledge their obligation to take reasonable and proportionate steps for preserving

relevant and discoverable ESI within their possession, custody, or control. The Parties

acknowledge, further, that requests for ESI, and responses to those requests, must be reasonably

targeted, clear, and as specific as practicable.

                iii.   The Parties do not anticipate any issues regarding privilege or protective

orders at this time.

                iv.    MIDP disclosures supersede those required by FRCP 26(a)(1).

                v.     Fact discovery to be completed by March 30, 2021.




                                                   4
     Case: 1:20-cv-00752 Document #: 33 Filed: 06/23/20 Page 5 of 6 PageID #:219




               vi.      Plaintiff anticipates that expert discovery may be needed to establish that

Defendants’ conduct in forcibly entering the property without notice or authorization was

unreasonable and is inconsistent with mortgage servicing guidelines and is a gross deviation from

the same. Defendants Lakeview Loan Servicing, LLC and M&T Bank do not anticipate any expert

discovery at this time, though Defendant’s answer may change through the pleadings and

discovery phases of this matter. The Parties propose an expert discovery deadline of May 30, 2021

to the extent expert discovery will be needed.

               vii.     No changes are requested in the limitations on discovery imposed under the

Federal Rules of Civil Procedure or by the Local Rules.

               viii.    Assuming no expert discovery will be needed, dispositive motions to be

filed by July 30, 2021. If expert discovery is needed, dispositive motions to be filed by September

30, 2020.

        D.     Trial:

               i.       Plaintiff has demanded a jury trial.

               ii.      A jury trial should last no more than five days.

4.      Settlement

        A.     Settlement Discussions: The Parties have not yet engaged in settlement

discussions. Plaintiff will make a settlement demand upon request.

        B.     Settlement Conference: The parties do not request a settlement conference at this

time.

5.      Consent to Proceed Before a Magistrate Judge:

        A.     The Parties do not unanimously consent to proceed before a Magistrate Judge.




                                                  5
    Case: 1:20-cv-00752 Document #: 33 Filed: 06/23/20 Page 6 of 6 PageID #:220




Dated: June 23, 2020

 PLAINTIFF                               DEFENDANTS LAKEVIEW LOAN
                                         SERVICING, LLC AND M&T BANK

 By: /s/ Mohammed O. Badwan              By: /s/ Punit Marwaha
 Mohammed O. Badwan                      Punit Marwaha
 Joseph Davidson                         Troutman Sanders LLP
 Sulaiman Law Group, Ltd.                227 W. Monroe Street
 2500 S. Highland Avenue, Suite 200      Suite 3900
 Lombard, IL 60148                       Chicago, Illinois 60606
 Phone: (630) 575-8180                   Phone: (312) 759-5949
 Facsimile: (630) 575-8188               punit.marwaha@troutmansanders.com
 mbadwan@sulaimanlaw.com                 Counsel for Defendants
 jdavidson@sulaimanlaw.com
 Counsel for Plaintiff




                                        6
